Case 1:20-cv-05234-PKC-VMS Document 6 Filed 01/01/21 Page 1 of 1 PageID #: 25




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 SIMONE BUNSEN,                                   Case No.: 20-cv-5234

               Plaintiff,

        v.

 AMAG PHARMACEUTICALS, INC., GINO
 SANTINI, SCOTT MYERS, JOHN A.
 FALLON, PAUL FONTEYNE, DAVID
 JOHNSON, KATHRINE O’BRIEN, ANNE
 M. PHILLIPS, DAVEY S. SCOON, and
 JAMES SULAT,

               Defendants.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither

an answer nor a motion for summary judgment in the Action.

Dated: January 1, 2021

                                            MOORE KUEHN, PLLC

                                            /s/Justin Kuehn
                                            Justin A. Kuehn
                                            Fletcher W. Moore
                                            30 Wall Street, 8th floor
                                            New York, New York 10005
                                            Tel: (212) 709-8245
                                            jkuehn@moorekuehn.com
                                            fmoore@moorekuehn.com

                                            Attorneys for Plaintiff
